The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Leipold et al. (2019/0392339) in view of Zou (2019/0042971) and Roquet et al. (2020/0193301).Regarding claim 1, Leipold et al. teach in related text a computer-implemented method of generating a sensory representation of a qubit, the method comprising: 
determining, by one or more processors (see e.g. paragraphs [0179] and [0417]), a point in a Bloch sphere based on the qubit (see e.g. figures 23, 28A and paragraphs [0010], [0334]), wherein the point is defined by a value of colatitude (theta) with respect to the z- axis of the Bloch sphere and a value of longitude (phi) with respect to the x-axis of the Bloch sphere; 
obtaining, by the one or more processors, the value of colatitude (theta) of the point in the Bloch sphere to a value of a first variable of a sensory output space; and 
obtaining, by the one or more processors, the value of longitude (phi) of the point in the Bloch sphere to a value of a second variable of the sensory output space (see e.g. figures 28D-28F and paragraphs [0316], [0347]).

Leipold et al. do not explicitly state converting the value of colatitude (theta) and the value of longitude (phi) to obtain first and second variables of the sensory output space.
Zou teaches in related text (see e.g. paragraph [0075]) that measurements on qubits are converted to digital values.
Roquet et al. teach in related text (see e.g. paragraph [0387]) that an image can be mapped (i.e. converted) into a sensory output space such as Hue Saturation Value (HSV) space known to be used in color models.
Roquet et al., Leipold et al. and Zou are analogous art because they are directed to computer-implemented methods and one of ordinary skill in the art would have had a reasonable expectation of success to modify Leipold et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to convert the value of colatitude (theta) and the value of longitude (phi) to obtain first and second variables of the sensory output space, as taught by Roquet et al. and Zou, in Leipold et al.’s device, in order to obtain mathematical values for further analysis.

Regarding claim 2, the combined device includes determining, by the one or more processors, that the sensory output space includes a third variable (obtained in a similar manner as to the first and second variables); and defining, by the one or more processors, a value of the third variable to be equal to a predetermined constant value.

Regarding claim 8, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to apply a scaling factor to at least one of the values of the first and second variables in prior art’s device, in order to further analyze the first and second variables.

Claims 3-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leipold et al. (2019/0392339), Zou (2019/0042971) and Roquet et al. (2020/0193301), as applied to the claims above, and further in view of Gupta et al. (2020/0301562).Regarding claim 3, Roquet et al., Leipold et al. and Zou teach substantially the entire claimed structure, as applied to the claims above, except explicitly stating that the sensory output space includes a color space.
Gupta et al. teach in related text (see e.g. paragraphs [0061], [0066] and [0079]) that the sensory output space includes a color space.
Roquet et al., Leipold et al., Zou and Gupta et al. are analogous art because they are directed to a computer-implemented method of generating a sensory representation of a qubit and one of ordinary skill in the art would have had a reasonable expectation of success to modify Leipold et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a sensory output space which includes a color space, as taught by Gupta et al., in Leipold et al.’s device in order to enhance the device capabilities.
Regarding claim 4, Roquet et al., Leipold et al. and Zou teach substantially the entire claimed structure, as applied to the claims above, except stating using a Hue Saturation Value (HSV) space.
Roquet et al. teach in related text (see e.g. paragraph [0387]) that Hue Saturation Value (HSV) space is known to be used in color models.
Roquet et al., Leipold et al., Zou and Gupta et al. are analogous art because they are directed to computer-implemented methods and one of ordinary skill in the art would have had a reasonable expectation of success to modify Leipold et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a Hue Saturation Value (HSV) space, as taught by Roquet et al., in the color model of Leipold et al.’s device by converting, by the one or more processors, the value of colatitude (theta) of the point in the Bloch sphere to a value of the first variable of the sensory output space includes converting the value of colatitude (theta) to a value of Value for the HSV space; and by converting, bythe  one or more processors, the value of longitude (phi) of the point in the Bloch sphere to a value of a second variable of the sensory output space includes converting the value of longitude (phi) to a value of Hue for the HSV space, in order to improve the data analysis of the device.

Regarding claims 5-7, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to convert, by the one or more processors, the value of colatitude (theta) of the point in the Bloch sphere to the value of Value for the HSV space includes dividing the value of colatitude (theta) by pi; and to convert, by one or more processors, the value of longitude (phi) of the point in the Bloch sphere to a value of Hue for the HSV space includes dividing the value of longitude (phi) by (phi) and to define, by the one or more processors, a value of Saturation for the HSV space to be equal to a predetermined constant value and wherein the predetermined constant value is equal to one, in prior art’s device in order to obtain the required values according to the requirements of the application in hand.

Regarding claims 9-10, Gupta et al. teach in related text (see e.g. paragraphs [0050], [0070], [0090] and [0094]) that the sensory output space includes parameter of sounds and parameters of tactile output.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to convert, by the one or more processors, the value of colatitude (theta) of the point in the Bloch sphere to the value of a first variable of the sensory output space includes converting the value of colatitude (theta) of the point in the Bloch sphere to a value of a first parameter of sound; and to convert, by the one or more processors, the value of longitude (phi) of the point in the Bloch sphere to a value of a second variable of the sensory output space includes converting the value of longitude (phi) to a value of a second, different parameter of sound, and to convert, by one or more processors, the value of colatitude (theta) to a value of a first variable of the sensory output space includes converting the value of colatitude (theta) to a value of a first parameter of a tactile output; and to convert, by one or more processors, the value of longitude (phi) to a value of a second variable of the sensory output space includes converting the value of longitude (phi) to a value of a second, different parameter of the tactile output, as taught by Gupta et al., in Leipold et al.’s device in order to enhance the device capabilities.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because of the new ground of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
11/5/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800